Citation Nr: 0323131	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
knees, claimed as rheumatoid arthritis and Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to service connection for osteoarthritis of the knees, 
claimed as rheumatoid arthritis.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In December 1998 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that the veteran presented for a local 
hearing before a regional Hearing Officer in January 2001; a 
transcript is of record.  

REMAND

As a preliminary matter the Board notes that, in November 
2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001), overruled in part on other grounds, Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003)..  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Previously, judicial caselaw was inconsistent as to whether 
the new law was to be given retroactive effect.  The U.S. 
Court of Appeals for Veterans Claims (the Court) held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part on other grounds, Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003)..  That analysis included cases that had been decided 
by the Board before the VCAA, but were pending in Court at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA)

Recently, as noted above, the Federal Circuit issued a 
decision that clarified the issue of the retroactive effect 
of VCAA § 3 by overturning, in pertinent part, the Court's 
precedents in Karnas and Holliday.  See Kuzma v. Principi, 
supra.  In fact, the Federal Circuit specifically stated 
"section 3(a) of the VCAA does not apply retroactively", 
reaffirming its earlier holdings in Dyment, supra, and 
Bernklau, supra.  

The veteran in the present case contends that his current 
status post bilateral total knee replacement secondary to 
severe osteoarthritis, secondary to Reiter syndrome, is due 
to his active military service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case the veteran reports having been 
hospitalized twice in service for urinary tract infections.  
The RO requested copies of the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri on at least three occasions, without 
success.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(holding that a single request for pertinent service medical 
records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
claimant if VA is unable to obtain pertinent service medical 
records so that the claimant may know the basis for the 
denial of her claim, may independently attempt to obtain 
service medical records, and may submit alternative 
evidence).  However, the NPRC reported that after extensive 
searches they have been unable to locate the veteran's 
service medical records and that further efforts to locate 
said records would be futile.  

The Board is aware of the Federal Circuit's subsequent 
decision in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(en banc), cert. denied, ___ U.S. ___ (June 16, 2003), which 
overruled the Hayre decision in part.  However, the Cook 
decision addressed a different point of law (regarding claims 
of clear and unmistakable error), and did not overrule Hayre 
as to VA's obligation to make more than one attempt to obtain 
service medical records thought to be in the custody of 
Federal government officials.

In addition, the Board is well aware that the Court has held 
that, in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

Therefore, the Board will assume, for purposes of the present 
decision, that the veteran was treated for urinary tract 
infections while on active duty.  

VA clinical and treatment records indicate complaints of 
bilateral knee pain, swelling, and effusion.  The veteran's 
diagnoses have included Reiter's syndrome, rheumatoid 
arthritis, and degenerative joint disease.  Subsequently, the 
veteran underwent bilateral knee replacements at the VA 
Medical Center.  However, records of such are not currently 
included in the veteran's claims file.  

As indicated above, the veteran presented for a hearing 
before a local Hearing Officer in January 2001.  At that time 
he continued to report being hospitalized in Germany in the 
fall of 1973 for treatment of urinary tract infections.  He 
indicated that his knee pain did not begin until 1986 or 1987 
while on reserve duty.  The veteran testified that a VA 
doctor informed him that his diagnosed Reiter's syndrome was 
related to the urinary tract infections.  He also testified 
that he received treatment at San Pablo Hospital, the records 
of which have also not been associated with his claims file.  

The veteran was afforded VA general and bone and joint 
examinations in February 2001.  The examiners do not appear 
to have had access to the veteran's claims file.  

Dr. J. Berrios, the orthopedist, noted that Dr. E. Mejias, 
the Chief of the Department of Rheumatology at the VAMC, had 
indicated in a September 9, 1991, consultation report that 
the veteran's his "history of recurrent urinary tract 
infections while on active duty" from 1973 to 1975 "may be 
related to Reiter's syndrome and gives an explanation for his 
arthritis [at] such a young age."  However, the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The use of the word "may" makes Dr. 
Mejias's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  

Furthermore, "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . ."  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Therefore, Dr. Berrios' statement, which merely 
recorded Dr. Mejias's opinion, is not probative.  As noted 
above, Dr. Berrios clearly stated that "the claim folder was 
not available at the time of examination."

In short there, is no competent medical evidence of record 
regarding the etiology of the veteran's current bilateral 
knee condition.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Inasmuch as the competent medical evidence of record does not 
include current VA treatment records, clinical records from 
San Pablo Hospital, or a competent medical opinion as to 
etiology, the Board finds that the record is inadequate and 
remand is required.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the veteran and obtain the 
names and addresses of all medical care providers 
who have treated him for urinary tract infections 
and his bilateral knee condition.  After securing 
any necessary releases, the RO should obtain those 
records that have not previously been associated 
with the veteran's VA claims folder.  More 
specifically, the record indicates that the veteran 
has continued to receive treatment at the VA Medical 
Center in San Juan, Puerto Rico.  The RO should 
obtain any such treatment, clinical, and/or 
hospitalization records for the period from February 
1996 to the present.  In addition, the veteran 
reported receiving treatment at the San Pablo 
Hospital.  The RO should obtain an address for the 
San Pablo facility and request a copy of any and all 
treatment, clinical, and/or hospitalization records 
for the veteran.  The RO should notify the veteran 
if identified records are unavailable.

2.  Thereafter, the file should be returned to Dr. 
Berrios, for the preparation of an addendum to his 
examination report of February 2001.  Dr. Berrios 
should be requested to review the veteran's claims 
file, which he indicated was not available to him in 
February 2001, to include any new evidence obtained 
pursuant to this remand, and to:

a.  Identify the source, and provide a copy of 
the rheumatology consult by Dr. Mejias dated 
September 9, 1991, at the San Juan VAMC, to 
which Dr. Berrios made reference in his February 
2001 examination report. 

b.  In the event Dr. Mejias is still available, 
Dr. Berrios should obtain an updated report from 
Dr. Mejias as to the basis for his 1991 consult 
note.

c.  Dr. Berrios should then render an opinion as 
to whether the veteran's history of Reiter's 
syndrome is at least as likely as not (i.e., at 
least a 50/50 probability) related to his 
urological complaints in service, or whether 
such a relationship is unlikely (i.e., less than 
a 50/50 probability).  In so doing, the 
physician is requested to address the fact that, 
although service records are not available, the 
veteran asserts that he was treated twice for 
urinary tract complaints during his active 
military service from May 1973 to May 1975.  In 
addition, the physician should review the 
veteran's post-service history, as documented in 
the claims file, and address whether that 
history supports the overall opinion as to 
service-related etiology.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



